As filed with the Securities and Exchange Commission on September 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22228 PNMAC Mortgage Opportunity Fund, LP 27001 Agoura Rd. Suite 350 Calabasas, California 91301 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 27001 Agoura Rd, Suite 350Calabasas, California 91301 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP Semi-Annual Report June 30, 2010 PNMAC Mortgage Opportunity Fund, LP Table of Contents Page(s) Financial Statements Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 4 Statement of Partners’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8-19 Additional Information 20-21 PNMAC Mortgage Opportunity Fund, LP Statement of Assets and Liabilities June 30, 2010 (Unaudited) Assets Investments, at fair value (cost $442,294,514) $ Receivable for securities sold Other assets Interest receivable Prepaid Assets Dividends receivable Total assets Liabilities Securities sold under agreements to repurchase Payable for securities purchased Payable to investment manager Accrued expenses Interest payable Payable to affiliate Total liabilities Partners’ Capital $ Partners’ Capital Consists of General partner $ Limited partner Total partners’ capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP Schedule of Investments June 30, 2010 (Unaudited) Shares or Principal Description Amount Fair Value INVESTMENTS – 97.3%* Mortgage Investments – 78.6%* PNMAC Mortgage Co, LLC $ $ PNMAC Mortgage Co (FI), LLC Total Mortgage Investments (Cost $360,339,505) Mortgage-Backed Securities– 13.0%* Countrywide Asset Backed Certificates, CWL 2005-11 AF6, 5.05%, $ $ due 2/25/36 Countrywide Asset Backed Certificates, CWL 2006-SD2 1A1, 0.58%, due 5/25/46 Ellington Loan Acquisition Trust, ELAT 2007-1 A2A1, 1.23%, due 5/26/37 Vericrest Opportunity Loan Transferee, VOLT 2009-PL1A A, 6.00%, due 8/25/50** Total Mortgage –Backed Securities(Cost $56,588,080) Short-Term Investments – 5.6%* BlackRock Liquidity Funds: TempFund Institutional Shares Total Short-Term Investments (Cost $25,366,929) TOTAL INVESTMENTS (Cost $442,294,514) Assets in excess of other liabilities – 27.3%* LIABILITIES – (24.62%)* Securities Sold Under Agreements to Repurchase – (24.62%)* Agreements with Credit Suisse, 1.5% (Eligible assets are pledged ) as collateral – see Note 6) Agreement with Bank of America, Libor +1.50% (Eligible assets ) are pledged as collateral – see Note 6) Total Securities Sold Under Agreements to Repurchase ) TOTAL PARTNERS’ CAPITAL – 100%* $ * Percentages are stated as a percent of partners’ capital ** All or a portion of these securities are pledged under repurchase agreements (See Note 6) All investments are in the United States of America The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP Statement of Operations For the Period from January 1, 2010 to June 30, 2010 (Unaudited) Investment income Interest income $ Dividend income Total investment income Expenses Investment advisory fees Interest Expense Administration and other expenses Professional expenses Directors fees and expenses Insurance expense Custody fees Total expenses Net investment income Net change in realized and unrealized gain on investments Net change in realized gain on investments Net change in unrealized gain on investments Net gain on investments Net increase in partners’ capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP Statement of Partners’ Capital (Unaudited) General Limited Partner Partner Total Six Months Year Ended Six Months Year Ended Six Months Year Ended Ended December 31, Ended December 31, Ended December 31, June 30, 2010 June 30, 2010 June 30, 2010 Beginning Partners’ capital $ Capital contributions - - Return of capital distributions - - ) Increase (decrease) in partners’ capital from operations: Net investment income 92 Net change in realized and unrealized gain on investments ) ) ) Carried Interest - ) - - - Net increase (decrease) in partners’ capital from operations Ending Partners’ capital $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP Statement of Cash Flows For the Period from January 1, 2010 to June 30, 2010 (Unaudited) Cash flows from operating activities Net increase in partners’ capital resulting from operations $ Adjustments to reconcile net increase in partners’ capital resulting from operations to net cash provided by operating activities: Purchases of Mortgage Investments ) Net change in short-term investments ) Proceeds from sales and re-payments of mortgage-backed securities Net realized gain on investments ) Net unrealized gain on investments ) Accretion of discount ) Increase in receivable for securities sold ) Increase in dividends receivable ) Decrease in interest receivable Increase in prepaid assets ) Increase in other assets ) Decrease in dividend payable ) Increase in payable for securities purchased Increase in payable to investment manager Decrease in payable to affiliate ) Decrease in interest payable ) Decrease in accrued expenses ) Net cash used in operating activities ) Cash flows from financing activities Net increase in securities sold under agreements to repurchase Capital contributions Return of capital distributions ) Net cash provided by financing activities Net increase in cash - Cash at beginning of period - Cash at end of period $ - Supplemental cash flow information Interest paid during the period $ ) The accompanying notes are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LP Financial Highlights (Unaudited) For the six month period ended June 30, 2010 General Limited SUPPLEMENTAL DATA AND RATIOS Total Partner(1) Partner Total return (2) % % % Internal rate of return (3) % % % Ratio of net investment income to weighted average partners’ capital % % % Ratio of expenses to weighted average partners’ capital % % % Partners’ capital, end of year $ $ $ Portfolio turnover rate % For the year ended December 31, 2009 General Limited SUPPLEMENTAL DATA AND RATIOS Total Partner(1) Partner Total return (2) % % % Internal rate of return (3) % % % Ratio of net investment income to weighted average partners’ capital % % % Ratio of expenses to weighted average partners’ capital % % % Partners’ capital, end of year $ $ $ Portfolio turnover rate % For the period from August 11, 2008 (commencement of operations) to December 31, 2008 General Limited SUPPLEMENTAL DATA AND RATIOS Total Partner(1) Partner Total return (2) (4) %) %) %) Internal rate of return (3) %) %) %) Ratio of net investment income to weighted average partners’ capital (5) % % % Ratio of expenses to weighted average partners’ capital (5) % % % Partners’ capital, end of period $ $ $ Portfolio turnover rate (4) % In accordance with the Partnership Agreement, not all expenses are allocated to the General Partner (see Note 8). Total return is calculated for each partner class taken as a whole. An investor’s return may vary from these returns based on different fee arrangements (as applicable) and the timing of capital transactions. Internal rate of return for the period from August 11, 2008 to December 31, 2008 and the year ended December 31, 2009 were computed based on the actual dates of the cash inflows (capital contributions), outflows (distributions) and partners’ capital accounts on a life-to date basis. Amounts for the period from August 11, 2008 (commencement of operations) to December 31, 2009 are not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 7 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Period from January 1, 2010 to June 30, 2010 (Unaudited) 1. Organization PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”) is a limited liability partnership organized under the laws of the state of Delaware.The Master Fund is registered under the Investment Fund Act of 1940, as amended. Interest in the Master Fund are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”).The investment objective of the Master Fund is to achieve attractive total returns by capitalizing on dislocations in the mortgage market through opportunistic investments primarily in U.S. residential mortgages and related assets, instruments and entities. The Master Fund is managed by PNMAC Capital Management, LLC (the “Investment Manager”).The Investment Manager is a registered investment adviser with the Securities and Exchange Commission (the “SEC”).The general partner of the Master Fund is PNMAC Opportunity Fund Associates, LLC (the “General Partner”), a Delaware limited liability company that is a controlled subsidiary of Private National Mortgage Acceptance Company, LLC. The Master Fund operates as a master fund in a master-feeder fund structure.The Master Fund acts as a central investment mechanism for (i) PNMAC Mortgage Opportunity Fund, LLC (the “Fund” or “Limited Partner”) and (ii) the General Partner.The Fund owned 99.99% of the Master Fund at June 30, 2010 and is the sole limited partner.The General Partner has the exclusive right to conduct the operations of the Master Fund. The Master Fund conducts its operations through investments in PNMAC Mortgage Co, LLC and PNMAC Mortgage Co (FI), LLC (collectively, the “Mortgage Investments”).PNMAC Mortgage Co, LLC is a wholly owned limited liability company.PNMAC Mortgage Co, LLC acquires, holds and works-out distressed U.S. residential mortgages.PNMAC Mortgage Co (FI), LLC is an investment company that was formed to pool investor capital and take an interest in the proceeds of FNBN I, LLC (“FNBN”).FNBN is a limited liability company formed to own a $426 million pool of residential loans in partnership with the Federal Deposit Insurance Corporation (the “FDIC”).The FDIC owns a substantial participation interest in the proceeds of the loans held by FNBN that depends on the amount of proceeds collected.The remaining share is owned by PNMAC Mortgage Co (FI), LLC. As mortgages owned by PNMAC Mortgage Co, LLC become performing, PNMAC Mortgage Co, LLC may transfer them to the Master Fund for securitization for financing purposes or sale.The Master Fund may directly or indirectly hold interests in pools of such securities mortgages and will also invest directly in other mortgage-related investment securities.At June 30, 2010, the Master Fund owned 100% of PNMAC Mortgage Co, LLC and 68.78% of PNMAC Mortgage Co (FI), LLC. The Master Fund commenced operations on August 11, 2008 and will continue in existence through December 31, 2016, subject to three one year extensions by the Investment Manager in its discretion, in accordance with the terms of the Master Fund’s limited partnership agreement. 2. Significant Accounting Policies The Master Fund prepares its financial statements in accordance with accounting principles generally accepted in The United States of America.The Master Fund reports its investments in the Mortgage Investments in accordance with SEC Regulation S-X Rules 6-03(c)(1) Special Rules of General Application to Registered Investment Companies, and the AICPA Audit and Accounting Guide: Investment Companies.These rules do not permit the Master Fund to consolidate its ownership interest in such investments.Following are the significant accounting policies adopted by the Master Fund: 8 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Period from January 1, 2010 to June 30, 2010 (Unaudited) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in The United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Investment Valuation The Master Fund carries its investments at their estimated fair values.Most of the Fund’s assets are not actively traded and are considered illiquid.As a result, estimating the assets’ fair values is subject to uncertainties regarding the assumptions market participants would use to value the assets.Due to the inherent uncertainty of estimating fair values for assets that are not actively traded, the estimated fair value of the Fund’s investments may differ significantly from the value that may be realized if the Fund is liquidated and this difference could be material.Fair value considerations are further discussed in Note 3 – Fair Value of Investments. Mortgage-Backed Securities and Investment Income The Master Fund records investment and contractual transactions on the trade/contract date of the investment purchase or sale.The cost of investments sold is determined by use of the specific identification method for both financial reporting and income tax purposes.Dividend income is recorded on the ex-dividend date or, using reasonable diligence, when known to the Master Fund. Distributions of $6,639,891 from the PNMAC Mortgage Co, LLC and $4,517,707 from the PNMAC Mortgage Co (FI), LLC are included in dividend income on the Statement of Operations. Interest Income Interest income is accrued as earned. Unamortized premiums and unearned discounts are amortized and accrued to interest income as an adjustment of the instruments’ yields using the interest method.Yields are estimated using market prepayment expectations for similar securities. Illiquid Securities The Master Funds and Mortgage Investments include assets that are considered illiquid. These investments may trade in limited markets or have restrictions on resale or transfer which may prevent them from being liquidated on demand if needed.The value assigned to these investments may differ significantly from the values that would have been used had a ready market existed and such differences could be material to the financial statements. Distributions and Carried Interest For the six month period ended June 30, 2010, the Master Fund made capital distributions to the Limited Partner totaling $1,537,571 pursuant to the Master Fund’s distribution priority policy. Distributions are made in accordance with the following distribution priorities but may be recalled by the Master Fund for purposes of making new investments until December 31, 2011: 1. First, 100% to such Limited Partner until such Limited Partner has received 100% of such Limited Partner’s Capital Contributions (irrespective of whether such Capital Contributions were used to make investment, pay Management Fees and expenses or any other purpose); 2. Second, 100% to such Limited Partner, until such Limited Partner has received a preferred return on the amounts described in (1) above calculated at a rate of 8%, compounded annually; 9 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Period from January 1, 2010 to June 30, 2010 (Unaudited) 3. Third, 100% to the General Partner until the General Partner has received an amount equal to 20% of the profits distributed to the Limited Partner pursuant to (2) above; and 4. Thereafter, (i) 80% to such Limited Partner and (ii) 20% to the General Partner (the “Carried Interest”). The Carried Interest will be allocated (and subsequently distributed) by the Master Fund to the General Partner as an allocable shares of the Master Fund’s gains, not as a performance fee paid to a third party.As of June 30, 2010, the Master Fund has accrued $11,863,030 in carried interest to the General Partner. Expenses The Master Fund is charged for those expenses that are directly attributable to it, such as, but not limited to, advisory and custody fees.Expenses that are not directly attributable to the Master Fund are generally allocated among the entities in proportion to their respective capital commitments.All general and administrative expenses are recognized on the accrual basis of accounting. Income Taxes The Master Fund intends to be treated as a partnership for Federal income tax purposes.Each partner is responsible for the tax liability or benefit relating to such partner’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements.The Master Fund tax year end is December 31.No distributions will be made by the Master Fund to pay any taxes due on Limited Partners’ investments in the Master Fund.Investors may not redeem capital from the Master Fund, and they must have other sources of capital available to them in order to pay such taxes. The Master Fund is required to evaluate the tax positions taken or expected to be taken in the course of preparing its tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold will be recorded as a tax benefit or expense in the current period. The Master Fund analyzes the effect of its tax positions for all open tax years.Open tax years are those that are open for examination by the relevant income taxing authority.As of June 30, 2010, open Federal and state income tax years include the tax years ended December 31, 2008 and December 31, 2009.The Master Fund has no examination in progress. The Master Fund has reviewed all open tax years and major jurisdictions and concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the fiscal years ended December 31, 2008 and December 31, 2009.The Master Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.If applicable, the Master Fund will recognize interest accrued related to unrecognized tax benefits in “interest expense” and penalties in “administration and other expenses” on the Statement of Operations. Partners’ Capital Net profits or net losses of the Master Fund for each month are allocated to the capital accounts of partners as of the last day of each month in accordance with partners’ respective investment percentages of the Master Fund.Net profits or net losses are measured as the net change in the value of the partners’ capital of the Master Fund during the fiscal period, before giving effect to any repurchases of interest in the Master Fund, and excluding the amount of any items to be allocated to the capital accounts of the other than in accordance with the partners’ respective investment percentages. 10 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Period from January 1, 2010 to June 30, 2010 (Unaudited) Indemnifications Under the Master Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Master Fund.In addition, in the normal course of business, the Master Fund may enter into contracts that provide general indemnification to other parties.The Master Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Master Fund that have not yet occurred, and may not occur.However, the Master Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 3. Fair Value of Investments The Master Fund carries its investments at fair value.The Master Fund applies the hierarchy described in the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board’s Accounting Standards Codification, which prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active market for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements) when market prices are not readily available or reliable.Each financial instrument’s level assignment within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement for that particular instrument.The three levels of the hierarchy are described below: Level 1 – Quoted prices in active market for identical securities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayments speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Master Fund’s own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. Changes in valuation techniques may also result in transfer in or out of an investment’s assigned level within the hierarchy.The level assigned to an asset valuation may not be an indication of the risk associated with investing in the asset in the accompanying financial statements. 11 PNMAC Mortgage Opportunity Fund, LP Notes to Financial Statements As of and for the Period from January 1, 2010 to June 30, 2010 (Unaudited) The following is a summary of financial statement items measured at estimated fair value on a recurring basis by fair value hierarchy levels used, as of June 30, 2010: Total Level 1 Level 2 Level 3 Assets Short-term investments $ $ $
